VICKERY, P. J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Jeanette Neffle brought an action against the Cleveland & Sandusky Brewing Co. and one Louis Voss to recover damages for an injury resulting to her by reason of a stairway collapsing on the premises owned by the Brewing Co., precipitating her to the cement walk below. The premises were leased to Louis Voss upon a tenancy from month to month. Neffle was a sub-tenant of Voss. Later Voss advised the Company that the builing was in need of certain repairs. Subsequently a man from the Brewing Company made a few minor repairs on the stairway and siding.
The stairway was separated from the building and a few nails were put into it to hold it. Fifteen months later this stairway collapsed while plaintiff, a sub-tenant, was using it. The plaintiff then brought an action against Voss and the Brewing Co. At the close of the evidence the court directed a verdict in fovor of the' Brewing Co., whereupon a juror was withdrawn by'Voss and the case was continued as to him. Error was prosecuted to the Court of Appeals. In affirming the judgment of the lower court, the Court of Appeals held:
1. A lessor of a building- is not liable to the lessee or sub-lessee or others lawfully on the presimses for its condition in the absence of actual or constructive concealment or of any agreement of the violation of a duty imposed by statute.
2. As there was no .evidence to show any agreement or statutory ■ liability on the part of the lessor, the lessor was not liable under the facts in this case.